 Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 1 of 14 PageID #: 1

                                                                                        ~: :LE.[) ·JS
                                                                                       ..... . ·_, ~ ,; ., J ;_ ~ ,; ; ~ ~ k ,
                                                                           ,, L ~   r L ;, f ~ _: ·:, i ~; C ; Cr ,.~'r'
                         IN THE UNITED STATES DISTRICT CO~T \ ]j                    HAR 22 PH IZ: S?
                        FOR THE We5}@ DISTRICT OF                \< e tJf-ucK"j
                                     Low·2vi )le DIVISION
                            (Write the District and Division, if any, of
                            the court in which the complaint is filed.)


~{mBE.eLY TAJllOR.. SftlA/ViA
                                                          Complaint for Employment
                                                          Discrimination

(Write the full name of each plaintiff who is filing      CaseNo.       3; )9-Cv-2 \C)- RG-T
this complaint. If the names of all the plaintiffs
                                                          (to be filled in by the Clerk 's Office)
cannot fit in the space above, please write "see
attached " in the space and attach an additional
page with the full list of names.)
                                                          Jury Trial:     •  Yes lfNo
                                                                          (check one)

    -against-

~u ma na -J-enn, fer Sfa,r, fs£2
CAliL     Ell..i ene.
AK1 kmo ,l::er Bla tS
(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write "see
attached" in the space and attach an additional
page with the full list of names.)
     Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 2 of 14 PageID #: 2




I.       The Parties to This Complaint

         A.    The Plaintiff(s)

               Provide the information below for each plaintiff named in the complaint. Attach
               additional pages if needed.

                      Name                    k)m6El2L.Y JA(L0(l S&LflmA
                      Street Address         PO 00Y q(f I 8D Sprue£ Dave
                      City and County        5bRlhVl/llle,, 6baLbw Cf:xdoty
                      State and Zip Code      j{p_Qtuc,ty t-}D()(p 5
                      Telephone Number        Md -J57-c// &~
                      E-mail Address         e;fil/jmAQ4em/30 0 yaho,2, C(}/12
         B.    The Defendant(s)

               Provide the information below for each defendant named in the complaint,
               whether the defendant is an individual, a government agency, an organization, or
               a corporation. For an individual defendant, include the person ' s job or title (if
               known). Attach additional pages if needed.

               Defendant No. 1
                      Name                   Humooa.. -,Jena,ffr Stan; fs1
                      Job or Title            S'an,ortegat Gx!l&L .tAqtO+
                      (if known)
                      Street Address         5()Q ttL fflo1a 1S-lteit !}Jfli {(0012
                      City and County         Lau1. }v;1it        r-trarsvo mu/Jhf
                                                                     1
                      State and Zip Code      kff;fuctv L/C> aocl-
                      Telephone Number
                      E-mail Address
                      (if known)

               Defendant No. 2
                      Name
                      Job or Title
                      (if known)
                      Street Address         St>o    IAf   /f'Ja111 5/mtl [) 71;,flmId
                      City and County         f{)(JJSYI lie           UP f@,SoO          C'wtJfr

                                                 2
Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 3 of 14 PageID #: 3




                 State and Zip Code
                 Telephone Number
                 E-mail Address
                 (if known)

          Defendant No. 3
                 Name                 Hvoloo 13011!~1 13/ais
                 Job or Title         Suoerv1 r« - f/urna11a
                 (if known)
                 Street Address
                 City and County      LlJU1 SWI It               ( te@)so/J m;ll±y
                 State and Zip Code    U/Jfuct:Lj                 qO~O;)
                 Telephone Number
                 E-mail Address
                 (if known)

          Defendant No. 4
                 Name
                 Job or Title
                 (if known)
                 Street Address
                 City and County
                 State and Zip Code
                 Telephone Number
                 E-mail Address
                 (if known)

    C.    Place of Employment

          The address at which I sought employment or was employed by the defendant(s)
          1s:

                 Name
                 Street Address       /!JI f /J1{lff) , f/102/
                 City and County      La111..CWl/f          (k~V:Z           wvoty
                 State and Zip Code   £er;ivcl;c/                </Oc2() a
                 Telephone Number


                                         3
  Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 4 of 14 PageID #: 4




II.    Basis for Jurisdiction

       This action is brought for discrimination in employment pursuant to (check all that
       apply):

              D       Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                      to 2000e-17 (race, color, gender, religion, national origin).

                      (Note: In order to bring suit in federal district court under Title VII, you
                      must first obtain a Notice of Right to Sue letter from the Equal
                      Employment Opportunity Commission.)

              D       Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
                      §§ 621 to 634.

                      (Note: In order to bring suit in federal district court under the Age
                      Discrimination in Employment Act, you must first file a charge with the
                      Equal Employment Opportunity Commission.)

                      Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                      to12117.

                       (Note: In order to bring suit in federal district court under the Americans
                      with Disabilities Act, you must first obtain a Notice of Right to Sue letter
                      from the Equal Employment Opportunity Commission.)

              D       Other federal law (specify the federal law):


              D       Relevant state law (specify,   if known):

              D       Relevant city or county law (specify, if known):



III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant did that
       caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, number each claim
       and write a short and plain statement of each claim in a separate paragraph. Attach
       additional pages if needed.


                                                 4
  Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 5 of 14 PageID #: 5




Retaliation:

Other Humana employees with similar or worst numbers than mine were not treated like I was.
They were not given a final warning.

Other Humana employees with similar or worst numbers than mine were not retaliated against
even though they did not meet Reach or Bonus. They were treated better and differently than I.

Other Humana employees with similar or lower performance than mine were not terminated.
Even though there numbers and performance were worse than mine they still have their job.

Other Humana employees with similar or lower performance than mine were treated better
than me and did not face the same scrutiny I did due to my disability.

Other Humana employees with similar or higher idle than mine were not terminated.




Wrongful Termination:

Humana (Avalon Barker Blais, Carl Eugene) never provided me with a reason why I was being
t erminated.

To this day, I still do not know why I was terminated.

In 2019 after I was terminated, Humana sent me another bonus check for excellent work. So my
question is why was I terminated if I got a bonus check for excellent work. The termination was
due to my disability and retaliation.

Humana leaders: Avalon Barker Blais, Carl Eugene refused to correct my numbers for December
as I requested. Instead they knowingly used incorrect date and used that to wrongfully
terminate my employment.

I followed all of the requirements, policies and procedures of Humana and should not have
been terminated. I was retaliated against and wrongfully terminated due to my disability.

I have included all of the emails and documents to support this lawsuit.




Signed,

Kimberly Salama
  Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 6 of 14 PageID #: 6




I am bringing this lawsuit against Humana (Ava lon Barker Blais, Carl Eugene) because I strongly
believe no one who has a disability and need medical treatment should be discriminated
against and they should not have to worry about losing their job while they are sick and fighting
for their life or on their death bed.

No one at Humana should have to fear being reta liated against because they are disabled and
have a disability. This happened to me.

No one at Humana should have to fear being terminated because they have a disability. This
happened to me.

No one at Humana should have to choose between getting medical treatment or risk losing
their job if they do. This happened to me.

Humana leaders: (Avalon Barker Blais, Carl Eugene) put my health at risk by making me chose
between getting medical treatment or keeping my job. When I chose to get medical treatment
and use FMLA, I was retaliated against by Humana leaders: Avalon Barker Bla is, Carl Eugene.

When I got off FMLA and returned to normal work, Humana leaders: Avalon Barker Blais, Carl
Eugene, retaliated against me due to my disability and wrongfully terminated my employment
due to my disability.

Humana caused me to put my own health at risk by being afraid and hesitant to seek medical
treatment in fear of losing my job. I almost died at work due to fear of retaliation and threat of
termination. My doctor advised me to get medical treatment otherwise I would die. When I
followed my doctor's instructions and followed the FMLA procedures, I was retaliated against
by Humana leaders: Avalon Barker Blais, Carl Eugene . I was then given a final warning and
wrongfully terminated.

The ADA law specifically protects people w ith a disability from being targeted due to the ir
disability. The ADA law prohibits retaliation and termination of an employee based on their
disability. Humana violated the ADA laws .

Humana violated the ADA laws by allowing it leaders: Avalon Barker Blais, Carl Eugene to
discriminate against me due to my disability.

Humana violated ADA laws by not providing accommodations and not responding to my formal
written request for accommodations .

Humana violated the ADA laws by al lowing its leaders: Avalon Barker Blais, Carl Eugene to
retaliate against me due to my disability.
  Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 7 of 14 PageID #: 7




Humana violated the ADA laws by allowing its leaders: Avalon Barker Blais, Carl Eugene to
wrongfully terminate my employment due to my disability.

I have recorded and save all of the emails and notes regarding this disability retaliation actions,
disability discrimination, and wrongful termination since 2017 when I became ill and almost
died and therefore resulting in my disability. I filed the first EEOC complaint in September 2018.
I was then subsequently wrongfully terminated in 2019. This is when I filed the second EEOC
complaint in February 2019 and having been issued a right to sue .

Here is a general timeline of events:

I became ill on or about 2017. My doctor placed me on FMLA and I had intense medical
treatment. My doctor said I was supposed to be dead .

2016- I never had any problems with my employer or work prior to getting ill and getting a
disability. I received Bonus- Reach award for excellent performance based on production and
quality. I receive Dollar Bucks for excellent attendance .

2017-With my doctor's approval, I asked for a ADA accommodation due to my disability. Since
that point the retaliation and discrimination started. I notified Human Resources of this issue
and they had to intervene in no less than 10 issues regarding this matter. It continued and they
did nothing to resolve it. Nonetheless, I received Bonus- Reach award for excellent performance
based on production and quality. I receive Do llar Bucks for excellent attendance.

2018-1 was given a final warning due to idle time . I notified my employer this was out of my
control and due to my disability and not willful neglect. It was not something I could control.
Humana leaders: Avalon Barker Blais, Carl Eugene coached me on my disability and said I had to
change. I informed them and HR this was due to my disability. I went to the EEOC and file a
charge of disability discrimination. My work was excellent and my disability did not hinder my
work. Therefore, I received Bonus- Reach award for excellent performance . I receive Do llar
Bucks for excellent attendance.

2019- I informed Humana that my time for December 2018 was incorrect and did not contain
my breaks and wellness time for the entire month - so the numbers were incorrect. Humana
leaders refused to correct my numbers. I notified Human Resources of this and they were
investigating the matter. Before HR could respond. Humana leaders : Avalon Barker Blais, Carl
Eugene retaliated against me and wrongfully terminated my employment. Meanwhile, I
received Bonus- Reach award for excellent performance. I receive Dollar Bucks for excellent
attendance. So I could not understand why I was being terminated when I was given bonus for
excellent work . I called Humana ethics hotline to report Avalon Barker Blais, Carl Eugene using
false numbers to terminate me .
Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 8 of 14 PageID #: 8




    A.    The discriminatory conduct of which I complain in this action includes (check all
          that apply):

                 D       Failure to hire me.
                 IB""'   Termination of my employment.
                 D       Failure to promote me.
                 !B'     Failure to accommodate my disability.
                 D       Unequal terms and conditions of my employment.
                 D"'     Retaliation.
                 D       Other acts (specify):

                 (Note: Only those grounds raised in the charge filed with the Equal
                 Employment Opportunity Commission can be considered by the federal
                 district court under the federal employment discrimination statutes.)

    B.    It is my best recollection that the alleged discriminatory acts occurred on date(s)

            Janwarr;       /Gt 9,019
    C.    I believe that defendant(s) (check one):

                 ~       is/are still committing these acts against me.
                 D       is/are not still committing these acts against me.

    D.    Defendant(s) discriminated against me based on my (check all that apply and
          explain):

                 D       race - - - - - - - - - - - -
                 •       color- - - - - - - - - - - -
                 •       gender/sex _ _ _ _ _ _ _ _ __
                 D       religion _ _ _ _ _ _ _ _ _ __
                 D       national origin _ _ _ _ _ _ _ __
                 D       age. My year of birth is _ _ _ _ _ . (Give your year of birth
                         only ifyou are asserting a claim of age discrimination.)
                         disability or perceived disability (specify disability)
                         ti()J/ rm:J;floo1 tllPiJl-tr//2(1/lllJ {)/Jlt?/tj ¢JJdY
    E.    The facts of my case are as follows. Attach additional pages if needed.




                                            5
   Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 9 of 14 PageID #: 9




Humana leaders: (Avalon Barker Blais, Carl Eugene) put my health at risk by making me chose
between getting medical treatment or keeping my job. When I chose to get medical treatment
and use FMLA, I was retaliated against by Humana leaders : Avalon Barker Blais, Carl Eugene.

When I got off FMLA and returned to normal work, Humana leaders: Avalon Ba rker Blais, Carl
Eugene, retaliated against me due to my disability and wrongfully terminated my employment
due to my disability.

Humana caused me to put my own health at risk by being afraid and hesitant to seek medical
treatment in fear of losing my job. I almost died at work due to fear of retal iation and threat of
termination . My doctor advised me to get medical treatment otherwise I would die . When I
followed my doctor's instructions and followed the FMLA procedures, I was retaliated against
by Humana leaders : Avalon Barker Blais, Carl Eugene. I was then given a final warning and
wrongfully terminated .

The ADA law specifically protects people w ith a disability from being targeted due to their
disability. The ADA law prohibits retaliation and termination of an employee based on their
disability. Humana violated the ADA laws .

Humana violated the ADA laws by allowing it leaders : Avalon Barker Blais, Carl Eugene to
discriminate against me due to my disability.

Humana violated ADA laws by not providing accommodations and not responding to my formal
written request for accommodations.

Humana violated the ADA laws by allowing its leaders : Avalon Barker Blais, Carl Eugene to
retaliate against me due to my disability.

Humana violated the ADA laws by allowing its leaders : Avalon Barker Blais, Carl Eugene to
wrongfully terminate my employment due to my disability.

I am bringing this lawsuit against Humana (Avalon Ba rker Blais, Carl Eugene) because I strongly
believe no one who has a disability and need medical treatment should be discriminated
against and they should not have to worry about losing the ir job whi le they are sick and fighting
for their life or on their death bed.

No one at Humana should have to fear being retaliated against because they are disabled and
have a disability. This happened to me. No one at Humana should have to fear being
terminated because they have a disability. This happened to me .

No one at Humana should have to choose between getting medical treatment or risk losing
their job if they do. This happened to me .
 Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 10 of 14 PageID #: 10




I have recorded and save all of the emails and notes regarding this disability retaliation actions,
disability discrimination, and wrongful termination since 2017 when I became ill and almost
died and therefore resulting in my disability. I filed the first EEOC complaint in September 2018.
I was then subsequently wrongfully terminated in 2019. This is when I filed the second EEOC
complaint in February 2019 and having been issued a right to sue.

Here is a general timeline of events:

I became ill on or about 2017. My doctor placed me on FMLA and I had intense medical
treatment. My doctor said I was supposed to be dead .

2016- I never had any problems with my employer or work prior to getting ill and getting a
disability. I received Bonus- Reach award for excellent performance based on production and
quality. I receive Dollar Bucks for excellent attendance .

2017- With my doctor's approval, I asked for a ADA accommodation due to my disability. Since
that point the retaliation and discrimination started. I notified Human Resources of this issue
and they had to intervene in no less than 10 issues regarding this matter. It continued and they
did nothing to resolve it. Nonetheless, I received Bonus- Reach award for excellent performance
based on production and quality. I receive Dollar Bucks for excellent attendance.

2018-1 was given a final warning due to idle time. I notified my employer this was out of my
control and due to my disability and not willful neglect. It was not something I could control.
Humana leaders: Avalon Barker Blais, Carl Eugene coached me on my disability and said I had to
change. I informed them and HR this was due to my disability. I went to the EEOC and file a
charge of disability discrimination. My work was excellent and my disability did not hinder my
work. Therefore, I received Bonus- Reach award for excellent performance. I receive Dollar
Bucks for excellent attendance .

2019-1 informed Humana that my time for December 2018 was incorrect and did not contain
my breaks and wellness time for the entire month- so the numbers were incorrect. Humana
leaders refused to correct my numbers. I notified Human Resources of this and they were
investigating the matter. Before HR could respond . Humana leaders: Avalon Barker Blais, Carl
Eugene retaliated against me and wrongfully terminated my employment. Meanwhile, I
received Bonus- Reach award for excellent performance. I receive Dollar Bucks for excellent
attendance. So I could not understand why I was being terminated when I was given bonus for
excellent work . I called Humana ethics hotline to report Avalon Barker Blais, Carl Eugene using
false numbers to terminate me.
 Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 11 of 14 PageID #: 11




Retaliation:

Other Humana employees with similar or worst numbers than mine were not treated like I was.
They were not given a final warning.

Other Humana employees with similar or worst numbers than mine were not retaliated against
even though they did not meet Reach or Bonus. They were treated better and differently than I.

Other Humana employees with similar or lower performance than mine were not terminated.
Even though there numbers and performance were worse than mine they still have their job.

Other Humana employees with similar or lower performance than mine were treated better
than me and did not face the same scrutiny I did due to my disability.

Other Humana employees with similar or higher idle than mine were not terminated.




Wrongful Termination:

Humana (Avalon Barker Blais, Carl Eugene) never provided me with a reason why I was being
terminated .

To this day, I still do not know why I was terminated .

In 2019 after I was terminated, Humana sent me another bonus check for excellent work. So my
question is why was I terminated if I got a bonus check for excellent work. The termination was
due to my disability and retaliat ion .

Humana leaders : Avalon Barker Blais, Carl Eugene refused to correct my numbers for December
as I requested. Instead they knowingly used incorrect data and used that to wrongfully
terminate my employment.

I followed all of the requirements, policies and procedures of Humana and should not have
been terminated. I was retaliated against and wrongfully terminated due to my disability.

I have included all of the emails and documents to support this lawsuit.




Signed,

Kimberly Salama
Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 12 of 14 PageID #: 12




            (Note: As additional support for the facts ofyour claim, you may attach to this
            complaint a copy ofyour charge filed with the Equal Employment Opportunity
            Commission, or the charge filed with the relevant state or city human rights
            division.)

IV.   Exhaustion of Federal Administrative Remedies

      A.    It is my best recollection that I filed a charge with the Equal Employment
            Opportunity Commission or my Equal Employment Opportunity counselor
            regarding the defendant's alleged discriminatory conduct on (date)




      B.    The Equal Employment Opportunity Commission (check one) :

                   •       has not issued a Notice of Right to Sue letter.
                   'r;/    issued a Notice of Right to Sue letter, which I received on (date)
                            FebruJ()l)L/ 6t ao1q
                           (Note: Attach a copy of the Notice of Right to Sue letter from the
                           Equal Employment Opportunity Commission to this complaint.)

      C.    Only litigants alleging age discrimination must answer this question.

            Since filing my charge of age discrimination with the Equal Employment
            Opportunity Commission regarding the defendant's alleged discriminatory
            conduct (check one) :

                   •       60 days or more have elapsed.
                   •       less than 60 days have elapsed.




                                             6
Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 13 of 14 PageID #: 13




V.    Relief

      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.




VI.   Certification and Closing

      Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best of my
      knowledge, information, and belief that this complaint: (1) is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
      extending, modifying, or reversing existing law; (3) the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4) the
      complaint otherwise complies with the requirements of Rule 11.

      A.       For Parties Without an Attorney

               I agree to provide the Clerk' s Office with any changes to my address where case-
               related papers may be served. I understand that my failure to keep a current
               address on file with the Clerk' s Office may result in the dismissal of my case.

               Date of signing: /lJ{)JJe/L   J;}, 20/9.
               Signature of Plaintiff          ~XZ(o;'??a
               Printed Name of Plaintiff       ~
                                               -~m        +-. . .~_i_~~
                                                 ~--..~ft-{J         ;i . .m~ ~q_   _____ _ _ _
                                         P06oJ( 9cfl t()c5j)ruo 07!~
                                        5/2elbjr;//€ 1 -l<Y </OX,,5'
                                        SoJ-aYJ-v1 <bf'
                                                     7
Case 3:19-cv-00219-RGJ Document 1 Filed 03/22/19 Page 14 of 14 PageID #: 14




     B.    For Attorneys

           Date of signing:           , 20_ .

           Signature of Attorney
           Printed Name of Attorney
           Bar Number
           Name of Law Firm
           Address
           Telephone Number
           E-mail Address




                                          8
